El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Jaime Palón presentó una demanda en la Corte de Dis-trito de Humacao contra Emilia Aspurua, viuda de Palou y Pedro, Ana María y Emilia Palou y Aspurua, sobre rendi-ción de cuentas, alegando sustancialmente que Bartolomé Pa-lou, esposo ele la primera demandada y padre de los otros demandados, fue nombrado tutor del demandante y se hizo cargo de sus bienes y los administró durante varios años, sin entregar al demandante cantidad alguna ni rendir cuenta de la tutela. El tutor se hizo cargo de los bienes en 1902 y falleció el 12 de marzo de 1912. El demandante entró en su mayor edad el 10 de mayo de 1912. La demanda, que está jurada, se interpuso el 23 de abril de 1917, y pide a la’ corte que condene a los demandados a rendir cuenta jus-tificada de la tutela que desempeñó su causante.
Los demandados excepcionaron la demanda por no adu-cir hechos suficientes para determinar una causa de acción. “ Entre otras razones, los demandados alegan en apoyo de esta excepción, el hecho de que la acción ejercitada ha pres-crito de acuerdo con lo prevenido en el artículo 296 del Có-digo Civil de Puerto Rico.” La excepción fué desestimada por la corte. Esta admitió que había transcurrido un térmi-no mayor de cinco años entre la fecha- de la muerte del tutor y la de la interposición de la demanda, pero sostuvo que ha-biendo arribado el menor a su mayor edad el 10 de mayo de 1912, el término fijado por la ley comenzaba a correr a *440partir de esa última fecha, de acuerdo con lo dispuesto en el artículo 40 del Código de Enjuiciamiento Civil, y, compu-tado así, era necesario concluir que no había aun transcurri-do cuando la demanda fue interpuesta.
Los demandados presentaron una moción de eliminación que fue declarada también sin lugar y contestaron entonces la demanda limitándose a negar ‘ ‘ cada una y todas las ale-gaciones” de la misma.
En el acto de la vista la parte demandante presentó su prueba consistente en documentos y en la declaración de un testigo, el propio demandante. Los demandados presentaron una moción de non suit que fué declarada con lugar, deci-diéndose en su consecuencia en su favor el pleito. La corte de distrito se expresó en su resolución, así:
'‘Como alegación esencial de esta demanda, el demandante ha consignado que los demandados no han rendido esa dienta en nin-guna fecha, alegación ésta que debe ser mantenida por la prueba Negado este hecho por los demandados en su contestación * * * él demandante presentó como única evidencia en apoyo del hecho fundamental controvertido sobre la no presentación de cuentas por el tutor, el expediente de esta corte de distrito No. 4780, sobre in-capacidad de Dolores Jiménez, en el cual no existe prueba alguna tendente a justificar la predicha alegación.
"Los demandados una vez terminada la evidencia del deman-dante, formularon una moción de non suit, solicitando que fuera desestimada la demanda por no haber sido probados los hechos fun-damentales de la misma, y. entre ellos el relativo a la no rendición de cuentas alegada.
"Sin entrar en los demás extremos de la moción, algunos de los cuales tienen bastante importancia, como es el relativo a la pres-cripción de la acción ejercitada, la corte es de opinión que ha ha-bido una ausencia total de prueba, toda vez que ha dejado de^ apor-tarse evidencia que mantenga la alegación generadora de la causa de acción ejercitada. Y siendo ello así, y teniendo los demandados a su favor la presunción de que han acatado la ley presentando las cuentas de la tutela, procede se declare con lugar la moción de non suit presentada por dichos demandados, y en su consecuencia sin lugar la demanda del presente caso. El demandante debe sa-tisfacer las costas.”
*441El demandante apeló para ante este tribunal y la vista del recurso se celebró sin la asistencia de las partes. Sólo el apelante presentó su alegato escrito.
1. La primera cnestión que debemos estudiar y resolver ■es la relativa a la prescripción.
Dice el artículo 296 del Código Civil invocado por los demandados:
“Las acciones que recíprocamente asistan al tutor y al menor por razón del ejercicio de la tutela, se extinguen a los cinco años de concluir ésta.”
¿Cuándo concluyó la tutela en este caso? Se sostiene que a la muerte del tutor. ¿Pero es esa la conclusión que tenía en mente el legislador al. redactar el artículo 296? La exis-tencia del artículo 287 del mismo código y los precedentes históricos imponen una respuesta en la negativa.
Expresamente dispone el legislador cuándo concluye la tutela, así:
“Artículo 287 — Concluye la tutela—
“1. Por llegar el menor a la edad de veinte y un años, por la adopción, y por la emancipación, con las limitaciones de la ley. ■
“2. Por haber cesado la causa que la motivó, cuando se trata de incapaces, sujetos a la interdicción o pródigos.”
Ambos preceptos de ley, el artículo 287 y el 296 citados, forman parte del Título X del libro primero del Código Civil dedicado por completo a la institución de la tutela y deben interpretarse en relación el uno con el otro y con el pensa-miento fundamental de los autores del Código.
Esta acción que asiste a los que están o estuvieron su-jetos a tutela para exigir a sus tutores que rindan cuenta de su actuación, lia sido siempre reconocida. “ * * * e tal demanda como ésta”, dice la Partida 6ª., Título XIX, ley 2ª., “puede fazer el menor en todo el tiempo fasta que sea de edad cumplida de veynte e cinco años; e aun en qua-tro años después desso: e non tan solamente puede el menor *442fazer demanda fasta este tiempo, mas aun sns herederos.” (Las itálicas son nuestras).
Falcón, en su Código Civil, tomo 1, pág. 291, al pie del artículo 287 del Código Civil español, igual al 296 del nues-tro consigna la siguiente nota:
“Según el proyecto de 1851, artículo 266, debían durar diez años. El de 1882 propuso, en su artículo 253, que durasen sólo cinco años. Duran diez años, según los códigos francés, artículo 475, e Italiano, artículo 309.
“Según el código de Chile, artículo 425, dura cuatro años; lo mismo disponen el de Méjico, en su artículo 665, y el del Uruguay, en su artículo 381. El de Guatemala, artículo 414, le da cinco años de duración.
“Todos los códigos disponen que el término de la acción se cuente desde que el menor se hubiere emancipado.”
T así debe ser en efecto, porque sólo cuando el menor se ha emancipado es que puede comenzar a considerársele con plena capacidad para el ejercicio del derecho que á él perso-nalmente, o a sus herederos en su caso, les reconoce la ley.
Pero si esa no fuera la justa interpretación del artículo 296 del Código Civil, estaría siempre sostenida la resolución de la corte de distrito por lo preceptuado en el artículo 40 del Código de Enjuiciamiento Civil, que es como sigue:
“Artículo 40. — Si la persona con derecho a ejercitar una acción, que no sea la reivindicatoría de propiedad inmueble, fuese al tiem-po de nacer la causa de la acción — •
“1. Menor de edad; o
“2. Demente; o
“3. Encarcelada por acusación criminal, o cumpliendo sentencia por convicción en causa criminal por un término no menor que el de su vida natural; o
“4. Una mujer casada siendo su esposo parte necesaria con ella para principiar.tal acción; el tiempo que dure tal incapacidad no se considerará parte del tiempo fijado para empezar a ejercitar la acción. ’ ’
“El artículo 1833 del Código Civil revisado”, dijo esta Corte Suprema, por medio de su Juez, Sr. Aldrey, en Ibáñez *443v. Diviñó, 22 D. P. R. 518, “que empezó a regir en el año 1902 y que dispone que los derechos y acciones se extinguen por la prescripción en perjuicio de toda clase de personas, incluso las jurídicas, en los términos prevenidos por la ley, lia sido derogado por el artículo 40 del Código de Enjuicia-miento Civil que- empezó a regir en el año 1904, según el cual la prescripción no corre contra algunas personas, entre ellas las menores de edad, hasta que la incapacidad haya desaparecido, cuando se ejercitan acciones que no sean la de recobrar propiedad inmueble.”
2. Examinemos la segunda cuestión. No estamos confor-mes con la afirmación que hace la corte sentenciadora acerca de que “el demandante presentó como única evidencia en apoyo del hecho fundamental controvertido sobre la no pre-sentación de cuentas por el tutor, el expediente de esta Corte de Distrito No. 4780, sobre incapacidad de Dolores Jiménez, en el cual no existe prueba alguna tendente a justificar la predicha alegación.” Examinada la exposición del caso, cons-ta que el expediente a que parece referirse la corte es el relativo a la inscripción de la tutela testamentaria del me-nor Jaime Palón y a la de la incapacitada Dolores Jiménez. En realidad de verdad el hecho de que no aparecieran en-tre las constancias de dicho expediente las cuentas que de-bió rendir el tutor, no es prueba concluyente de que no las rindiera. Pero esa no fué la única evidencia. Declaró, co-mo dijimos, el propio demandante, quien bajo juramento sostuvo que jamás el tutor le entregó sus bienes, de los cua-les se había hecho cargo, ni le rindió cuentas de su gestión, y se presentaron documentos creditivos de que el tutor in-tervino como tal arrendando bienes en los cítales tenía par-ticipación su pupilo y otorgando carta de pago de las ren-tas de bienes arrendados en los cuales su pupilo era con-domino. Además, la demanda fué jurada y ya hemos visto en que forma contestaron los demandados.
Siendo esto así, es necesario concluir que la corte erró *444al declarar con lugar la moción de non suit presentada por los demandados y en tal virtud qne debe revocarse la reso-lución apelada y devolverse el caso para ulteriores proce-dimientos no inconsistentes con los principios enunciados en esta opinión.

Revocada la resolución apelada y devuelto el caso para ulteriores procedimientos.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutcbison.